Dismissed and Memorandum Opinion filed November 16, 2006







Dismissed
and Memorandum Opinion filed November 16, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00503-CV
____________
 
HUBERT BUSHNELL; ALLEN BUSHNELL; TERESA
VISER-BUSHNELL; FELIX BUSHNELL; GILBERT BUSHNELL; HAROLD BUSHNELL; EDWIN
BUSHNELL, JR.; and PATRICIA BUSHNELL, Appellants
 
V.
 
ANTHONY MALUSKI, Appellee
 

 
On Appeal from the
61st District Court
Harris County,
Texas
Trial Court Cause
No. 05-63585
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed May 19, 2006.  The clerk=s record was filed on June 16, 2006. 
No reporter=s record was taken in this case.  No brief was filed.
On
October 12, 2006, this Court issued an order stating that unless appellants
submitted their brief, together with a motion reasonably explaining why the
brief was late, on or before October 27, 2006, the Court would dismiss the
appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).




Appellants
filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 16, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.